Case 1:17-cv-08065-RA-JLC Document 91-1 Filed 11/16/18 Page 1 of 3




                     Exhibit A
        Case 1:17-cv-08065-RA-JLC Document 91-1 Filed 11/16/18 Page 2 of 3




400 South Hope Street, 8th Floor | Los Angeles, CA 90071 | T 213.896.2400 | F 213.896.2450
Holland & Knight LLP | www.hklaw.com


Nicholas B. Melzer
+1 213-896-2496
Nicholas.Melzer@hklaw.com




October 2, 2018



Via UPS and email

Jeffrey Harder
Partner
Deloitte, LLP
2800 - 1055 Dunsmuir Street 4 Bentall Centre
Vancouver, British Columbia
V7X 1P4
Canada

         Re:        August 3, 2015 Valuation of Cripple Creek and Victor Gold Mining
                    Company, Inc. for Newmont USA

Dear Mr. Harder:

We represent AngloGold Ashanti North America, Inc. (“AngloGold”). As you may be aware,
Newmont Mining Corporation (“Newmont”) purchased the Cripple Creek & Victor gold mine in
Colorado from AngloGold Ashanti Limited on August 3, 2015. Subsequently, Newmont USA
Limited retained Deloitte LLP (Canada) to produce the attached “Valuation of certain assets of
Cripple Creek and Victor Gold Mining Company, Inc. as at August 3, 2015,” which you
personally signed.

AngloGold and Newmont are now in litigation in the United States District Court for the
Southern District of New York regarding that transaction and Newmont has produced your
valuation report in discovery. We believe that additional materials related to the preparation of
your report are relevant to this dispute and we intend to seek production of those materials along
testimony from Deloitte, LLP. However, because the litigation is pending in the United States,
AngloGold must proceed through the “letters rogatory” process to legally compel a response
from Deloitte LLP (Canada). Given that the letters rogatory process is time consuming and
expensive for all parties involved, we would like to explore the possibility of an agreement with
Deloitte to voluntarily produce additional materials related to its preparation of the valuation
report.



Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
      Case 1:17-cv-08065-RA-JLC Document 91-1 Filed 11/16/18 Page 3 of 3

Jeffrey Harder
October 2, 2018
Page 2


Please call or email me to discuss this matter. Given that our request relates to a pending
litigation, we understand if you need to forward this letter to your legal department or outside
counsel. If so, I look forward to speaking with them and I am optimistic that we can reach a
mutually agreeable resolution to our request.

Regards,

HOLLAND & KNIGHT LLP



____________/s/_____________
Nicholas B. Melzer




Cc: Thomas D. Leland (thomas.leland@hklaw.com)
